Exhibit 10.1

 

Summary Sheet

Compensation For Non-Executive Directors of News Corporation

 

Summary of compensation amounts

 

Cash (annual amount in US$)

 

1. Cash Retainer - $85,000

 

2. Committee Member Retainer

 

  Audit - $15,000

  Compensation - $10,000

  Nominating/Corporate Governance $10,000

 

3. Committee Chair Retainer:

 

  Audit - $25,000

  Compensation - $15,000

  Nominating/Corporate Governance - $15,000

 

4. Deferred Stock Retainer - $85,000 value

 

The annual retainer paid to non-executive directors is partly paid in cash and
partly paid in deferred stock units for a total amount of $170,000 per year.

 

Cash

 

  •   Members of committees of the Board will receive a further retainer. The
chairman of a committee will receive an additional retainer.

 

  •   There is no “per meeting attended” compensation.

 

  •   Non-executive directors who join or leave the board will receive a partial
payment of the cash portion of the retainer.

 

Deferred Stock Units

 

  •   Non-executive directors are credited with the number of shares of News
Corporation Class A Common Stock equal to $85,000 per year.

 

  •   The value of the shares will be paid to non-executive directors in cash on
the fifth anniversary date of when it was credited to the directors’ account,
unless such director leaves the board before such date.

 

  •   Upon a non-executive director’s end of service on the Board, such director
will be paid the value of the shares credited to his or her account at the
market value of such shares as of the date of the director’s end of service.